UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



ANTHONY CIMATO, JR.,

                            Plaintiff,
v.
                                                                16-CV-94A(Sr)
STATE FARM FIRE & CASUALTY COMPANY,

                            Defendant.



                                 DECISION AND ORDER

              This case was referred to the undersigned by the Hon. Richard J. Arcara,

pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters. Dkt. #8.



              Plaintiff commenced this action claiming breach of a homeowner’s

insurance contract and seeking to enforce the appraisal provision in his contract of

insurance after his home and personal property was damaged by a burst water pipe on

January 8, 2014. Dkt. #1. On June 21, 2014, defendant remitted a partial payment of

$109,552.85 for the loss. Dkt. #1. The matter was removed to this Court on February

4, 2016 based upon diversity of citizenship. Dkt. #1. Defendant denied plaintiff’s claim

on March 14, 2016. Dkt. #31, p.9.



              By Order entered January 15, 2019, the Court granted defendant’s motion

to compel plaintiff to submit to deposition. Dkt. #45. The Court directed plaintiff to

submit to a deposition no later than March 1, 2019, and warned plaintiff that his failure

to do so would result in sanctions pursuant to Rule 37(b)(2) and Rule 41(b) of the
Federal Rules of Civil Procedure, including an order precluding plaintiff from presenting

testimony at trial in support of his claim of loss and/or dismissal of the action. Dkt. #45.



              Currently before the Court is a motion by Christopher M. Berloth, Esq., to

withdrawal as counsel for plaintiff. Dkt. #46. Counsel has submitted an affidavit, in

camera, setting forth the basis of his motion, as well as a certificate of service by mail

and electronic mail upon plaintiff. Dkt. #48.



              Rule 83.2(d) of the Western District of New York Rules of Civil Procedure

provides:

              An attorney of record may file and serve a Motion to
              Withdraw as Attorney. The moving attorney shall submit any
              information reasonably necessary to support the application,
              including information that may be confidential or covered by
              the attorney-client privilege, in camera to the Judge, and
              must also serve such documents on the client. The Court
              may grant the motion upon a finding of good cause.

The decision to grant or deny a motion to withdraw as counsel is committed to the

discretion of the district court. Whiting v. Lacara, 187 F.3d 317, 320 -321 (2d Cir. 1999).

“When a court denies an attorney leave to withdraw it is usually because the client's

rights will be prejudiced by the delay necessitated in obtaining replacement counsel or

because the court's trial calendar will be adversely affected.” Welch v. Niagara Falls

Gazette, 2000 WL 1737947, *3 (W.D.N.Y. Nov. 17, 2000). Whiting, 187 F.3d at 320.



              Upon review of the affidavit of Christopher M. Berloth, Esq., I find good

cause to permit the withdrawal of Mr. Berloth as counsel for plaintiff, Anthony Cimato, Jr.


                                                -2-
              Accordingly, it is hereby ORDERED that:



              (1)     the motion of Christopher M. Berloth, Esq., seeking to withdraw as

counsel for plaintiff (Dkt. #46), is granted;



              (2)     the Clerk of the Court shall serve a copy of this Order upon plaintiff,

Anthony Cimato, Jr., via United States mail at P.O. Box 178, East Amherst, NY 14051;



              (3)     Plaintiff Anthony Cimato, Jr., shall retain new counsel, who shall file

a notice of appearance, or advise the Court that he is proceeding pro se, no later than

March 8, 2019; and



              (4)     Plaintiff Anthony Cimato, Jr. shall submit to deposition no later than

April 12, 2019.



              Plaintiff is forewarned that his failure to comply with this Order may result

in dismissal of this action for failure to prosecute pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.



              SO ORDERED.


DATED:        Buffalo, New York
              February 5, 2019

                                             s/ H. Kenneth Schroeder, Jr.
                                            H. KENNETH SCHROEDER, JR.
                                            United States Magistrate Judge

                                                -3-
